DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

PALM BEACH COUNTY SHERIFF’S OFFICE and RIC L. BRADSHAW, In His
           Official Capacity as Palm Beach County Sheriff,
                              Appellants,

                                        v.

                      SUN-SENTINEL COMPANY, LLC,
                               Appellee.

                               No. 4D17-1060

                             [September 6, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Donald W. Hafele, Judge; L.T. Case No. 50-2017-CA-002718-XXXX-MB.

  Kara Berard Rockenbach of Methe & Rockenbach, P.A., West Palm Beach, for
appellants.

   Dana J. McElroy, Rachel Fugate and James J. McGuire of Thomas & LoCicero
PL, Fort Lauderdale, for appellee.

HANZMAN, MICHAEL A., Associate Judge.

                                Introduction

   Appellants, Palm Beach County Sheriff’s Office and Ric L. Bradshaw
(collectively PBSO), appeal the trial court’s final judgment ordering that they
disclose the identity of witnesses to a murder pursuant to a public records
request made by Appellee, Sun Sentinel Company, LLC (Sun-Sentinel). While
we conclude that the trial court properly applied the relevant provisions of
Florida’s Public Records Act (Act) in force at the time of its decision, we
nevertheless reverse because a recent statutory amendment to Chapter 119 now
dictates that the identity of any witness to a murder is both exempt from
disclosure and confidential “for 2 years after the date on which the murder is
observed by the witness.” § 119.071(2)(m)1., Florida Statutes (2017). We hold
that this amendment applies retroactively and prevents disclosure of the
information Sun-Sentinel requests.
                         Facts and Procedural History

    In February 2017, a perpetrator who remains at large shot and killed Antoine
Smith as he was driving on Interstate 95. Another vehicle with two occupants
followed the suspect’s car in an effort to obtain its license plate number. To deter
these good Samaritans, the perpetrator fired shots which struck their vehicle but
fortunately did not result in personal injury.

    Shortly thereafter, Sun-Sentinel sent a public records request to PBSO,
requesting, among other things, the names of the individuals who pursued the
assailant. PBSO refused this request because, in its view: (a) the identity of
witnesses to a crime was covered by the so-called “active criminal investigative
information” exception to the Act; and (b) as these “witnesses” were not “victims”
of the primary crime being investigated (the homicide), the statutory “exception”
to this “exemption” – which compels disclosure of the identity of “the victim of a
crime” – was not implicated. See § 119.011(3)(c)2., Fla. Stat. (2017) (“Criminal
investigative information” shall not include “[t]he name, sex, age, and address of
. . . the victim of a crime[.]”). Put simply, PBSO claimed that these good
Samaritans should be considered “witnesses” – not “victims” – for purposes of
applying the relevant provisions of the Act.

    As required by chapter 119, Florida Statutes, the trial court held an expedited
hearing on Sun-Sentinel’s complaint to compel the release of this information.
During this hearing, PBSO’s counsel informed the trial court that: (a) there was
an open and active homicide investigation pending; (b) the perpetrator – and
others who may have been accomplices – were still at large and armed and
dangerous; (c) the two individuals who witnessed the murder were able to identify
the perpetrator; and (d) disclosure of these witnesses’ names would put their
lives in danger and compromise the investigation. Counsel, as well as a law
enforcement witness, also advised the trial court that although these individuals
were shot at, “they happen to be victims because they’re witnesses,” and PBSO
was “treating them as witnesses more so than victims.”

   Sun-Sentinel maintained that these facts made no difference because: (a)
exceptions to the Act must be narrowly construed; (b) information is exempt from
disclosure only if expressly authorized by statute; (c) the Act unambiguously
provides that the identity of “victims” is not “criminal investigative information”
exempt from disclosure; (d) the individuals who gave chase had been shot at and
were clearly “victims” of a crime; and (e) the Act does not contain an exception
to disclosure for identifying information of “victims” who also happen to be
“witnesses.” Sun-Sentinel then urged the trial court to apply the Act, as plainly
written, and compel disclosure.

   At the conclusion of the expedited hearing, the trial court orally granted Sun-
Sentinel’s request and directed disclosure, finding that these individuals – while
primarily witnesses – also were victims and, as a result, their identifying
                                         2
information was specifically excluded from the definition of “active criminal
investigative information” and hence outside the reach of this exemption. See §
119.011(3)(c)2., Fla. Stat. (2017). The trial court also granted PBSO’s request
for a stay pending appeal. On April 6, 2017 the trial court entered its final order
on Sun-Sentinel’s complaint which memorialized its earlier oral ruling. This
appeal ensued. Our standard of review is de novo. See Media Gen. Convergence,
Inc. v. Chief Judge of the Thirteenth Judicial Circuit, 840 So. 2d 1008, 1013 (Fla.
2003) (recognizing that a trial court’s ruling concerning the status of a public
record is subject to “de novo” review); Rhea v. Dist. Bd. of Trustees of Santa Fe
Coll., 109 So. 3d 851, 855 (Fla. 1st DCA 2013) (“Where purely legal issues of
whether a document is a public record and subject to disclosure are involved,
we have de novo review.”).

                                     Analysis

    Article   I,    Section     24(a)    of    the   Florida   Constitution    grants
“[e]very person . . . the right to inspect or copy any public record made or received
in connection with the official business of any public body, officer, or employee
of the state, or persons acting on their behalf.” Chapter 119 of the Florida
Statutes – known as the Public Records Act – implements this important
constitutional tenet, and declares: “It is the policy of this state that all state,
county, and municipal records are open for personal inspection and copying by
any person. Providing access to public records is a duty of each agency.”
§ 119.01(1), Fla. Stat. (2017). “The general purpose of the Florida Public Records
Act is to open public records so that Florida’s citizens can discover the actions
of their government.” City of Riviera Beach v. Barfield, 642 So. 2d 1135, 1136
(Fla. 4th DCA 1994).

   Given that the right of access to public records is a “cornerstone of our
political culture,” Bd. of Trustees, Jacksonville Police & Fire Pension Fund v. Lee,
189 So. 3d 120, 124 (Fla. 2016) (citation omitted), it is well settled that the Act
must be liberally construed in favor of access, and all exemptions must be limited
to their stated purpose. See Nat’l Collegiate Athletic Ass’n v. Associated Press,
18 So. 3d 1201, 1206 (Fla. 1st DCA 2009); Riviera Beach, 642 So. 2d at 1136;
Bludworth v. Palm Beach Newspapers, Inc., 476 So. 2d 775, 779 n.1 (Fla. 4th
DCA 1985). Also well settled is the principle that courts may not create
exemptions to disclosure:

      [T]he Public Records Act . . . excludes any judicially created privilege
      of confidentiality and exempts from public disclosure only those
      public records that are provided by statutory law to be confidential
      or which are expressly exempted by general or special law.

Wait v. Fla. Power & Light Co., 372 So. 2d 420, 425 (Fla. 1979). This is so
because, as we explained in Bludworth, “[t]he rules of statutory interpretation

                                         3
include the principle that when the legislature has enumerated exceptions it has
shown that it intends to leave all unmentioned items subject to the law.” 476
So. 2d at 779 n.1. See also Tribune Co. v. Cannella, 458 So. 2d 1075, 1078 (Fla.
1984) (declining to “write into the statute something that is not there”); Morris
Publ’g Grp., LLC v. Fla. Dep’t of Educ., 133 So. 3d 957, 960 (Fla. 1st DCA 2013)
(recognizing that a court may not “expand an exclusion to the public records act
beyond what was plainly intended by the Legislature”).

    Unlike courts, the Legislature is constitutionally authorized to provide “for
the exemption of records,” see Fla. Const. art. 1 § 24(c), and it exercises this
authority when necessary to further an important public policy. The exemption
at issue here – codified in section 119.071(2)(c)1., Florida Statutes – authorizes
a public agency to refuse access to “[a]ctive criminal intelligence information and
active criminal investigative information.” § 119.071(2)(c)1, Fla. Stat. (2017).
This exemption furthers “the critical importance of preserving the confidentiality
of police records surrounding and compiled during an active criminal
investigation,” Riviera Beach, 642 So. 2d at 1136, and is intended to “prevent
premature disclosure of information during an ongoing investigation being
conducted in good faith by criminal justice authorities.” Barfield v. City of Ft.
Lauderdale Police Dep’t, 639 So. 2d 1012, 1017 (Fla. 4th DCA 1994); see also
Fla. Freedom Newspapers, Inc. v. Dempsey, 478 So. 2d 1128, 1131 (Fla. 1st DCA
1985) (“[T]he legislature fully comprehended that disclosure of the status of a
criminal investigation by requiring production of particular information
developed during its progress would often impede the development of new leads
and prevent successful conclusion of the investigation and the arrest of the
offender.”).

    The Act defines “[c]riminal intelligence information” to include “information .
. . collected by a criminal justice agency in an effort to anticipate, prevent, or
monitor possible criminal activity.” § 119.011(3)(a), Fla. Stat. (2017). “Criminal
investigative information” is defined to include “information . . . compiled by a
criminal justice agency in the course of conducting a criminal investigation of a
specific act or omission, including, but not limited to, information derived from
laboratory tests, reports of investigators or informants, or any type of
surveillance.” § 119.011(3)(b), Fla. Stat. (2017). While information secured by
law enforcement that identifies victims of a crime clearly falls within these
provisions, the Act, with certain exceptions not relevant here, provides that
“[c]riminal intelligence information” and “criminal investigative information”
shall not include “[t]he name, sex, age, and address of a person arrested or of
the victim of a crime[.]” § 119.011(3)(c)2., Fla. Stat. Thus, the statute, as plainly
written, excepts victim information from what would otherwise be this applicable
exemption from disclosure.

   Despite the plain meaning of this exception to the exemption, PBSO argued
below, and continues to argue before us, that the only victim of the crime being

                                         4
investigated was Mr. Smith, and that the good Samaritans who pursued the
shooter were primarily witnesses. And the primary crime – according to PBSO –
was the homicide. PBSO therefore asserts that despite being shot at as part of
this single criminal episode, these individuals should be considered witnesses
covered under the exemption, but not victims for purposes of the exception. We
disagree.

   PBSO’s argument rests upon the premise that only a single crime occurred
here, and that despite being shot at the good Samaritans who pursued the
assailant were not victims of a crime because another and more deadly crime
occurred moments earlier. These individuals, however, were clearly victims of
“a” crime and thus their identifying information fits within the exception to the
exemption.

   Acceptance of PBSO’s argument would also – as a matter of statutory
construction – thwart legislative intent because, as a practical matter, many – if
not most – victims of crimes are also witnesses. See Searcy, Denney, Scarola,
Barnhart & Shipley, etc. v. State, 209 So. 3d 1181, 1189 (Fla. 2017) (“All parts of
the statute must be given effect, and the Court should avoid a reading of the
statute that renders any part meaningless.”). But the Legislature chose to make
victim identification information subject to disclosure even if the victim is also a
witness to the crime. It is not this Court’s prerogative to question the wisdom of
that policy choice. See Benjamin N. Cardozo, THE PARADOXES OF LEGAL SCIENCE,
125 (1928) (“[W]hen the legislature has spoken, and declared one interest
superior to another, a court must subordinate her personal belief to that so
declared”); Robinson v. State, 205 So. 3d 584, 591 (Fla. 2016) (“[L]egislative intent
must not be determined based on ‘this Court’s view of the best policy.’” (citation
omitted)). So if public policy favors protecting “victim/witness” information from
disclosure, that policy must be implemented by the Legislature, not this Court.
Forsberg v. Hous. Auth. of City of Miami Beach, 455 So. 2d 373, 374 (Fla. 1984)
(“Any change, exception, or modification [to the Public Records Act] must, of
necessity, come from the legislature.”).

   The trial court properly applied section 119.011(3)(c)2., as plainly written,
and correctly concluded that the names of these individuals were not exempt
from disclosure as criminal intelligence or investigative information. See Holly
v. Auld, 450 So. 2d 217, 219 (Fla. 1984) (“[w]hen the language of the statute is
clear and unambiguous and conveys a clear and definite meaning, there is no
occasion for resorting to the rules of statutory interpretation and construction;
the statute must be given its plain and obvious meaning.” (citation omitted)).

   This conclusion, however, does not end our analysis because the Legislature
recently amended chapter 119 to provide:



                                         5
         Criminal intelligence information or criminal investigative
         information that reveals the personal identifying information of a
         witness to a murder, as described in s. 782.04, 1 is confidential and
         exempt from s. 119.07(1) and s. 24(a), Art. I of the State Constitution
         for 2 years after the date on which the murder is observed by the
         witness. A criminal justice agency may disclose such information:

            a. In the furtherance of its official duties and responsibilities.

            b. To assist in locating or identifying the witness if the agency
         believes the witness to be missing or endangered.

             c. To another governmental agency for use in the performance of
         its official duties and responsibilities.

            d. To the parties in a pending criminal prosecution as required
         by law.

§ 119.071(2)(m)1., Fla. Stat. (2017).

     Inspiring this amendment was the Legislature’s finding that:

         it is a public necessity that personal identifying information of a
         witness to a murder, as described in s. 782.04, Florida Statutes, be
         made confidential and exempt from s. 119.07(1), Florida Statutes,
         and s. 24(a), Article I of the State Constitution for 2 years after the
         date on which the murder is observed by the witness. The judicial
         system cannot function without the participation of witnesses.
         Complete cooperation and truthful testimony of witnesses is
         essential to the determination of the facts of a case. The public
         disclosure of personal identifying information of a witness to a
         murder could have an undesirable chilling effect on witnesses
         stepping forward and providing their eyewitness accounts of
         murders. A witness to a murder may be unwilling to cooperate fully
         with law enforcement officers if the witness knows his or her
         personal identifying information can be made publicly available. A
         witness may be less likely to call a law enforcement officer and report
         a murder if his or her personal identifying information is made
         available in connection with the murder that is being reported or
         under investigation. The Legislature further finds that a witness
         could become the subject of intimidation tactics or threats by the
         perpetrator of the murder if the witness’s personal identifying
         information is publicly available. For these reasons, the Legislature
         finds that it is a public necessity that the personal identifying

1   Section 782.04 is the homicide statute.
                                              6
         information of a witness to a murder, as described in s. 782.04,
         Florida Statutes, be made confidential and exempt from public
         records requirements.

Ch. 2017-11, § 4, Laws of Fla. (2017). 2

   The effect of this legislative amendment to section 119.071 is that identifying
information of a witness to a murder is not only exempt, which gives law
enforcement agencies discretion in disclosing or not disclosing the information,
but also confidential, which means that the agency has no discretion except for
in the limited scenarios provided for in the amended statute. See WFTV, Inc. v.
Sch. Bd. of Seminole, 874 So. 2d 48, 53 (Fla. 5th DCA 2004) (“There is a difference
between records the Legislature has determined to be exempt from The Florida
Public Records Act and those which the Legislature has determined to be exempt
from The Florida Public Records Act and confidential. If information is made
confidential in the statutes, the information is not subject to inspection by the
public and may only be released to the persons or organizations designated in
the statute.”).

    This newly enacted exemption is free-standing and it therefore makes no
difference whether a witness to a murder is also a victim whose identity is not
itself considered criminal intelligence or investigative information, as both
provisions of the Act may be easily harmonized. See Woodgate Dev. Corp. v.
Hamilton Inv. Trust, 351 So. 2d 14, 16 (Fla. 1977) (“Where possible, it is the duty
of the courts to adopt that construction of a statutory provision which
harmonizes and reconciles it with other provisions of the same act.”). As we
pointed out earlier, while section 119.011(3)(c)2. clearly provides that victim
identification information is not considered “criminal intelligence information” or
“criminal investigative information,” when information compiled by law
enforcement agencies (i.e., criminal investigative materials) “reveals the personal
identifying information of a witness to a murder” that information is protected
from disclosure even if that witness also happens to be a victim. Put simply, just
as a victim’s information is subject to disclosure even if that victim also happens
to be a witness, information regarding a witness to a murder is protected even if
that witness also happens to be a victim. The two provisions are completely
compatible and, even if they were not, the specific statute protecting the identity
of witnesses to a murder would control. See State Farm Mut. Auto. Ins. Co. v.
Nichols, 932 So. 2d 1067, 1073 (Fla. 2006); Rochester v. State, 95 So. 3d 407,
409 (Fla. 4th DCA 2012) (stating that a specific statute is controlling over a more
general statute covering the same general subject, as the former is considered to
be an exception to the latter).

   The information Sun-Sentinel requests falls comfortably within the newly
enacted exemption, and we conclude that this legislation applies retroactively.

2   The amendment did not go into effect until after Sun-Sentinel made its initial request.
                                              7
See City of Orlando v. Desjardins, 493 So. 2d 1027, 1028 (Fla. 1986) (finding that
exemption of Public Records Act enacted after cause of action accrued applied
retroactively because statute was remedial and “should be retroactively applied
in order to serve its intended purposes”); News-Press Publ’g Co. v. Kaune, 511
So. 2d 1023, 1026 (Fla. 2d DCA 1987) (“[W]e believe section 112.08(7) [exempting
certain medical records from Chapter 119] is remedial and thereby retroactive,
[even though] we do not have to so determine.”); Roberts v. Butterworth, 668 So.
2d 580, 581-82 (Fla. 1996) (holding that work product exemption in section
119.07(3)(l) is remedial in nature and applies retroactively). 3

                                     Conclusion

   Having determined that the information sought by Sun-Sentinel is not subject
to disclosure, the trial court’s final judgment is reversed. On remand, the trial
court is directed to enter final judgment in favor of PBSO.

    Reversed and remanded with instructions.

CIKLIN and DAMOORGIAN, JJ., concur.

                                 *         *         *

    Not final until disposition of timely filed motion for rehearing.




3 For purposes of a retroactivity analysis, the case at hand is indistinguishable from
Roberts. There, the newly enacted exemption was based upon a public necessity to
exempt the work product of the Attorney General’s Office from disclosure during post-
conviction proceedings, as such premature disclosure could “interfere with the effective
and efficient administration of government.” Roberts, 668 So. 2d at 581 n.5. Here, the
Legislature enacted the “murder-witness” exemption to further the compelling public
purpose of securing cooperation and truthful testimony of witnesses, and it found that
the premature public disclosure of identifying information “of a witness to a murder
could have an undesirable chilling effect on witnesses stepping forward and providing
their eyewitness accounts of murders.” Ch. 2017-11, § 4, Laws of Fla. (2017). So just
as the Roberts court concluded that the “work product” exemption was remedial
legislation that applied retroactively, we find that the “murder-witness exemption”
applies here.

                                           8